DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The claim amendments filed on 17 November 2020, canceled the second instance of claim 12 and added new claim 13 which includes the same subject matter as the cancelled second instance of claim 12.  Claims 1-21 are pending.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-17, in the reply filed on 17 November 2020 is acknowledged.  Applicant further elected fucoidan as the targeting moiety.  The traversal is on the ground(s) that the inventions can be readily evaluated in one search without placing undue burden on the Examiner.  The traversal of the election of species is on the grounds that the generic claim includes sufficiently few species that a search and examination of all the species at one time would not impose a serious burden on the Examiner.  This is not found persuasive because The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 808.05(h). In the instant case, the claimed medical device could, e.g., be used for delivery of nanoparticles to the skin, where contacting the device to 
Restriction for examination purposes as indicated is proper because all these inventions listed in the Requirement for Restriction/Election mailed 10/01/2020 are independent or distinct for the reasons given in the Requirement for Restriction/Election and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
a)	the inventions have acquired a separate status in the art in view of their different classification;
b)	the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
c)	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Regarding the species election, the species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of the species thereof.  In addition, the species are not obvious variants of each other based on the current record.
The requirement is still deemed proper and is therefore made FINAL.
Claims 18-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 17 November 2020.

Claims 1-9 and 14-17 are examined herein to the extent that the targeting moiety is fucoidan, e.g., applicant's elected species.

Information Disclosure Statement
The information disclosure statement (IDS) filed 02/08/2019 and 02/25/2019 have been considered by the Examiner.  A signed and initialed copy of the IDS is included with the instant Office Action.

Claim Objections
Claim 15 is objected to because of the following informalities:  Claim 15 recites “biodegrades more quickly that the first nanoparticle or microparticle” which contains grammatical error and claim 15 does not end with a period.  Appropriate corrections are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 and 16 rejected under 35 U.S.C. 103 as being unpatentable over FAROKHZAD (US 2012/0156135 A1) in view of HELLER (US 2016/0193349 A1, effective filing date of 14 March 2016).
Farokhzad is primarily directed towards particles that display multiple functionalized surface domains in a controlled mosaic pattern (abstract).
Regarding claims 1-5, Farokhzad discloses particles including nanoparticles and microparticles (paragraph [0006]).  Farokhzad discloses that the particles include an active agent (e.g. therapeutic agent) (paragraph [0012]).  Farokhzad discloses that the active agent includes active for treating cancer (paragraph [0022]).  Farokhzad discloses nanoparticles comprised of a poly (D,L-lactide-co-glycolide)( PLGA) core (e.g. biodegradable polymer), a polyethylene glycol (PEG) shell (e.g. exterior comprising hydrophilic moieties), and a lipid monolayer at the interface of the core and the shell (paragraph [0042]).  Farokhzad discloses including composition of the particles coated on medical devices including an implant (e.g. a body having an exterior surface) (paragraph [0097]).  Farokhzad discloses particles that have an imaging agent including iron oxide particles that are loaded with a drug or other active agent (paragraphs [0168-0169]).  
Regarding claim 6, Farokhzad discloses that the active agent includes paclitaxel (e.g. anti-proliferative agent/anti-restenosis agent) (paragraph [0100]) and anti-inflammatory agents (paragraph [0103]).
Regarding claim 16, Farokhzad discloses that medical devices include implants including a stent (paragraph [0171]).
Farokhzad discloses that the particles comprise targeting moieties (paragraph [0119]).  However, Farokhzad does not specifically teach that the targeting moiety targets the nanoparticle or microparticle to an arterial lesion and to activated platelets, and that the targeting moiety is fucoidan.  The deficiencies are made up for by the teachings of Heller.
Heller is primarily directed towards nanoparticles for target drug delivery (paragraphs [0011-0014]).
Regarding claims 1 and 7-9, Heller teaches that fucoidans have anticoagulant, antiviral, anti-inflammatory, and anticancer activities, as well as high affinity to P-selectin (paragraph [0005]).  Heller teaches nanoparticles that target primary and metastatic tumors to impart significant anti-tumor activity compared to untargeted nanoparticles encapsulating chemotherapies (paragraph [0012]).  Heller teaches fucoidan on the surface of nanoparticles to specifically target P-selectin on activated platelets and activated endothelium.  Heller teaches that the fucoidan also act as an immunomodulatory, inducing an immune response against the tumor (paragraph [0014]).  Heller teaches drugs in then nanoparticles including paclitaxel (paragraph [0016]).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce a medical device including a stent that is coated with a composition comprising particles in the form of nanoparticles or microparticles; wherein the particles comprise a poly (D,L-lactide-co-glycolide)( PLGA) core (e.g. biodegradable polymer), a polyethylene glycol (PEG) shell (e.g. exterior comprising hydrophilic moieties), a lipid monolayer at the interface of the core and the shell, an imaging agent including iron oxide particles (e.g. magnetic particles), an active agent and fucoidan; wherein the active agent includes paclitaxel (e.g. anti-restenosis agent/ anti-proliferative agent).  The person of ordinary skill in the art would have been motivated to make those modifications to obtain a medical device that provides particles that target cancer cells by including fucoidan as the targeting moiety which also act as an immunomodulatory and anti-inflammatory, and reasonably would have expected success because Farokhzad discloses that the particles include an active agent (e.g. therapeutic agent) (paragraph [0012]).  Farokhzad discloses that the active agent includes active for treating cancer (paragraph [0022]).  Farokhzad discloses nanoparticles comprised of a poly (D,L-lactide-co-glycolide)( PLGA) core (e.g. biodegradable polymer), a polyethylene glycol (PEG) shell (e.g. exterior comprising hydrophilic moieties), and a lipid monolayer at the interface of the core and the shell (paragraph [0042]).  Farokhzad discloses including composition of the particles coated on medical devices including an implant (e.g. a body having an exterior surface) (paragraph [0097]).  Farokhzad discloses particles that have an imaging agent including iron oxide particles that are loaded with a drug or other active agent (paragraphs [0168-0169]).  Heller teaches that fucoidans have anticoagulant, antiviral, anti-inflammatory, and anticancer activities, as well as high affinity to P-selectin (paragraph [0005]).  Heller teaches nanoparticles that target primary and metastatic tumors to impart significant anti-tumor activity compared to untargeted nanoparticles encapsulating chemotherapies (paragraph [0012]).  Heller teaches fucoidan on the surface of nanoparticles to specifically target P-selectin on activated platelets and activated endothelium.  Heller teaches that the fucoidan also act as an immunomodulatory, inducing an immune response against the tumor (paragraph [0014]).
	Regarding claim 9, Farokhzad discloses that the particles include an active agent (e.g. therapeutic agent) (paragraph [0012]).  Farokhzad discloses that the active agent includes active for treating cancer (paragraph [0022]).  Farokhzad discloses that the particles comprise targeting moieties (paragraph [0119]).  Heller teaches that fucoidans have anticoagulant, antiviral, anti-inflammatory, and anticancer activities, as well as high affinity to P-selectin (paragraph [0005]).  Heller teaches nanoparticles that target primary and metastatic tumors to impart significant anti-tumor activity compared to untargeted nanoparticles encapsulating chemotherapies (paragraph [0012]).  Heller teaches fucoidan on the surface of nanoparticles to specifically target P-selectin on activated platelets and activated endothelium.  Heller teaches that the fucoidan also act as an immunomodulatory, inducing an immune response against the tumor (paragraph [0014]).  In light of the disclosure of Farokhzad and the teachings of Heller, it would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce a medical device including a stent that is coated with a composition comprising particles in the form of nanoparticles or microparticles; wherein the particles comprise a poly (D,L-lactide-co-glycolide)( PLGA) core (e.g. biodegradable polymer), a polyethylene glycol (PEG) shell (e.g. exterior comprising hydrophilic moieties), a lipid monolayer at the interface of the core and the shell, an imaging agent including iron oxide particles (e.g. magnetic particles), an active agent and fucoidan; wherein the active agent includes paclitaxel (e.g. anti-restenosis agent/ anti-proliferative agent).  The medical device which is prima facie obvious in light of the disclosure of Farokhzad and the teachings of Heller, contains fucoidan as the targeting moiety on the particles including nanoparticles which is the same as the instantly claimed medical device.  Therefore, the nanoparticles in the medical device, which is prima facie obvious in light of the disclosure of Farokhzad and the teachings of Heller, necessarily possesses the same characteristics as the nanoparticle or microparticle in the instantly claimed medical device, e.g., targets an arterial lesion.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Farokhzad in view of Heller as applied to claims 1-9 and 16 above, and further in view of HOSSAINY (US 2007/0055364 A1).
Regarding claims 14 and 15, the composition of claim 1 is described above in section 9.  
Farokhzad and Heller do not specifically teach a second nanoparticle or microparticle, wherein the second nanoparticle or microparticle comprises a therapeutic agent different from the therapeutic agent of the first nanoparticle or microparticle.  The deficiency is made up for by the teachings of Hossainy.   
Hossainy is primarily directed towards implantable medical devices for treating bodily disorders local and distally to a region of implantation (abstract).
Regarding claims 14 and 15, Hossainy teaches an implantable medical device that include a body structure including a plurality of particles (paragraph [0017]).  Hossainy teaches that the plurality of particles have particles with different treatment properties including different types of active agents and different release rates than other particles (e.g. a nanoparticle or microparticle biodegrades more quickly (e.g. second nanoparticle or microparticle) than other nanoparticle or microparticle (e.g. first nanoparticle or microparticle)) (paragraph [0086]).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce a medical device including a stent that is coated with a composition comprising particles in the form of nanoparticles or microparticles; wherein the particles comprise a poly (D,L-lactide-co-glycolide)( PLGA) core (e.g. biodegradable polymer), a polyethylene glycol (PEG) shell (e.g. exterior comprising hydrophilic moieties), a lipid monolayer at the interface of the core and the shell, an imaging agent including iron oxide particles (e.g. magnetic particles), an active agent and fucoidan; wherein the active agent includes paclitaxel (e.g. anti-restenosis agent/ anti-proliferative agent); and wherein particles includes particles with different actives and different release rates (e.g. first nanoparticle or microparticle and second nanoparticle or microparticle).  The person of ordinary skill in the art would have been motivated to make those modifications to obtain a medical device that contains different active agents that are released at different rates by including particles containing different actives and different release rates. The person of ordinary skill in the art would have reasonably expected success because Farokhzad discloses particles including nanoparticles and microparticles (paragraph [0006]).  Farokhzad discloses that the particles include an active agent (e.g. therapeutic agent) (paragraph [0012]).  Farokhzad discloses that the active agent includes active for treating cancer (paragraph [0022]).  Farokhzad discloses nanoparticles comprised of a poly (D,L-lactide-co-glycolide)( PLGA) core (e.g. biodegradable polymer), a polyethylene glycol (PEG) shell (e.g. exterior comprising hydrophilic moieties), and a lipid monolayer at the interface of the core and the shell (paragraph [0042]).  Farokhzad discloses including composition of the particles coated on medical devices including an implant (e.g. a body having an exterior surface) (paragraph [0097]).  Heller teaches nanoparticles that target primary and metastatic tumors to impart significant anti-tumor activity compared to untargeted nanoparticles encapsulating chemotherapies (paragraph [0012]).  Heller teaches fucoidan on the surface of nanoparticles to specifically target P-selectin on activated platelets and activated endothelium.  Heller teaches that the fucoidan also act as an immunomodulatory, inducing an immune response against the tumor (paragraph [0014]).  Hossainy teaches an implantable medical device that include a body structure including a plurality of particles (paragraph [0017]).  Hossainy teaches that the plurality of particles have particles with different treatment properties including different types of active agents and different release rates than other particles (e.g. a nanoparticle or microparticle biodegrades more quickly (e.g. second nanoparticle or microparticle) than other nanoparticle or microparticle (e.g. first nanoparticle or microparticle)) (paragraph [0086]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Farokhzad in view of Heller as applied to claims 1-9 and 16 above, and further in view of FORBES (US 2010/0204674 A1).
Regarding claim 17, the composition of claim 1 is described above in section 9. 
Farokhzad and Heller do not specifically teach that the medical device further comprises an activatable electromagnet, wherein the electromagnet attracts the particle (e.g. first nanoparticle or microparticle) when the electromagnet is activated.  The deficiency is made up for by the teachings of Forbes.
Forbes is primarily directed towards a magnetic delivery system for delivering a magnetizable particle to a location in a body, the device includes a magnetizable object implanted into the body (abstract).
Regarding claim 17, Forbes teaches a magnetic delivery system for delivering a magnetizable particle to a location in a body, the device comprises a magnetizable object implanted in the body, wherein the magnetizable object includes a plurality of segments distributed throughout the magnetizable object and wherein the segments are configured to provide a magnetic gradient for attracting the magnetizable particle comprising a therapeutic agent (paragraph [0024]).  Forbes teaches that the magnetizable object is able to attract the magnetizable particle (paragraph [0029]). Forbes teaches that the magnetizable object includes a stent (paragraph [0059]).  Forbes teaches that the stent is coated with a magnetizable compound (e.g. electromagnet) that provides the stent with the capability to attract magnetic particles with therapeutic agent over the entire stent to distribute the therapeutic agent over the entire stent so that possible clogging of the artery and/stent by deposited therapeutic agent is decreased (paragraphs [0081]  and [0082]).  Forbes teaches that the device is used for treating including cancers (paragraph [0087]).  Forbes teaches that the magnetizable particle comprise including iron oxides (paragraph [0093]).
It would have been prima facie obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to produce a medical device including a stent that is coated with a composition comprising particles in the form of nanoparticles or microparticles; wherein the particles comprise a poly (D,L-lactide-co-glycolide)( PLGA) core (e.g. biodegradable polymer), a polyethylene glycol (PEG) shell (e.g. exterior comprising hydrophilic moieties), a lipid monolayer at the interface of the core and the shell, iron oxide particles (e.g. magnetic particles), an active agent and fucoidan; wherein the active agent includes paclitaxel (e.g. anti-restenosis agent/ anti-proliferative agent); and wherein the stent further comprises a magnetizable segment (e.g. activatable electromagnet) that attracts the particles to the stent.  The person of ordinary skill in the art would have been motivated to make those modifications to obtain a stent that is able to attract particles comprising a drug and iron oxide to the stent to distribute the therapeutic agent over the entire stent so that possible clogging of the artery and/stent by the drugs are decreased, by including a magnetizable segment (e.g. activatable electromagnet) to the stent.  The person of ordinary skill in the art would have reasonably expected success because Farokhzad discloses that the particles include an active agent (e.g. therapeutic agent) (paragraph [0012]).  Farokhzad discloses that the active agent includes active for treating cancer (paragraph [0022]).  Farokhzad discloses nanoparticles comprised of a poly (D,L-lactide-co-glycolide)( PLGA) core (e.g. biodegradable polymer), a polyethylene glycol (PEG) shell (e.g. exterior comprising hydrophilic moieties), and a lipid monolayer at the interface of the core and the shell (paragraph [0042]).  Farokhzad discloses including composition of the particles coated on medical devices including an implant (e.g. a body having an exterior surface) (paragraph [0097]).  Farokhzad discloses particles that have an imaging agent including iron oxide particles that are loaded with a drug or other active agent (paragraphs [0168-0169]).  Heller teaches nanoparticles that target primary and metastatic tumors to impart significant anti-tumor activity compared to untargeted nanoparticles encapsulating chemotherapies (paragraph [0012]).  Heller teaches fucoidan on the surface of nanoparticles to specifically target P-selectin on activated platelets and activated endothelium (paragraph [0014]).  Forbes teaches a magnetic delivery system for delivering a magnetizable particle to a location in a body, the device comprises a magnetizable object implanted in the body, wherein the magnetizable object includes a plurality of segments distributed throughout the magnetizable object and wherein the segments are configured to provide a magnetic gradient for attracting the magnetizable particle comprising a therapeutic agent (paragraph [0024]).  Forbes teaches that the magnetizable object is able to attract the magnetizable particle (paragraph [0029]). Forbes teaches that the magnetizable object includes a stent (paragraph [0059]).  Forbes teaches that the stent is coated with a magnetizable compound (electromagnet) that provides the stent with the capability to attract magnetic particles with therapeutic agent over the entire stent to distribute the therapeutic agent over the entire stent so that possible clogging of the artery and/stent by deposited therapeutic agent is decreased (paragraphs [0081]  and [0082]).
Thus, the claimed invention as a whole is clearly prima facie obvious over the teachings of the prior art.

Conclusion and Correspondence
	No claims are found allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P NGUYEN whose telephone number is (571)270-5877.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/John P Nguyen/
Examiner, Art Unit 1619



/Robert T. Crow/Primary Examiner, Art Unit 1634